Citation Nr: 0709596	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  95-41 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for hearing loss, and if so, whether that claim 
may be granted.

2.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for a low back disability, and if so, whether that 
claim may be granted.

3.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for diabetes mellitus, and if so, whether that 
claim may be granted.

4.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for heart disease on a direct basis and if so, 
whether that claim may be granted.

5.  Entitlement to service connection for heart disease on a 
secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and S. C.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to April 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1995 decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  That decision found that new and 
material evidence had not been received to reopen claims for 
service connection for heart disease, a hearing loss, 
diabetes and residuals of a low back injury.  It also denied 
a higher evaluation for the service-connected psychiatric 
disability.  The veteran withdrew his appeal for a higher 
rating for the psychiatric disability during his November 
2000 Board videoconference hearing.  

In November 2000 a videoconference hearing was held before a 
Veterans Law Judge, who has since left the Board.  A 
transcript of that hearing is in the record.  The veteran was 
notified of his right to have a hearing before a currently 
sitting member of the Board.  His representative responded 
that the veteran did not wish another hearing but preferred 
to have the case reviewed on the record.  

When the case was previously before the Board, in March 2001, 
it was remanded for due process and to further develop the 
claim.  The required procedural and factual development was 
done, except for an opinion as to whether the veteran's heart 
disease was secondary to his service-connected psychiatric 
disability.  That opinion was again requested by the Board, 
in January 2005.  

The Board again remanded the case in January 2005 for service 
medical records and cardiovascular examination of the 
veteran, with a medical opinion.  The veteran submitted 
copies of service medical records.  The records center 
responded that the service medical records were sent in 1997 
and it had no more service medical records for the veteran.  
In October 2005, the veteran was examined and a medical 
opinion was obtained.  In as much as the development 
requested in the January 2005 remand has been accomplished, 
the Board proceeds with its review of the appeal.  

In January 2006, the RO found that new and material evidence 
had been received and the claims for a hearing loss 
disability, a low back disorder, and heart disease on a 
direct basis had been reopened.  It recharacterized the 
claims as entitlement to service connection for a hearing 
loss; entitlement to service connection for a low back 
disorder; whether new and material evidence had been 
submitted to reopen a claim for service connection for 
diabetes mellitus; entitlement to service connection for 
heart disease on a direct basis; and entitlement to service 
connection for heart disease as secondary to the service-
connected anxiety disorder.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that no matter how the RO developed the claim, VA has no 
jurisdiction to consider the claim unless the appellant 
submits new and material evidence.  Therefore, whether the RO 
considered the issue or not, the first determination which 
the Board must make, is whether new and material evidence has 
been received to reopen the claims.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  Consequently, the issues 
remain as stated in the previous Board remand and the Board 
will review the question of whether new and material evidence 
has been received to reopen the claims.   


FINDINGS OF FACT

1.  By rating decision in May 1992, the RO denied the 
veteran's claim for service connection for a hearing loss 
disability.  The veteran did not appeal.

2.  Evidence received since May 1992 is not by itself or in 
connection with evidence previously assembled so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for a hearing loss 
disability.  

3.  By rating decision in May 1992, the RO denied the 
veteran's claim for service connection for a low back 
disability.  The veteran did not appeal.

4.  Evidence received since May 1992 is not by itself or in 
connection with evidence previously assembled so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for a low back 
disability.  

5.  By rating decision in May 1992, the RO denied the 
veteran's claim for service connection for diabetes.  The 
veteran did not appeal.

6.  Evidence received since May 1992 is not by itself or in 
connection with evidence previously assembled so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for diabetes.  

7.  By rating decision in August 1958, the RO denied the 
veteran's claim for service connection for a heart disorder.  
The veteran did not appeal.

8.  Evidence received since August 1958 was not previously 
submitted to agency decision makers, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

9.  Heart disease was first manifested many years after 
service and has not been medically related to the veteran's 
service.  

10.  The veteran's current heart disease is not etiologically 
related to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The May 1992 rating decision denying service connection 
for a hearing loss disability is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.1103 (2006).  

2.  New and material evidence having not been received, the 
claim of entitlement to service connection for a hearing loss 
disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).  

3.  The May 1992 rating decision denying service connection 
for a low back disability is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.160, 20.1103 (2006).  

4.  New and material evidence having not been received, the 
claim of entitlement to service connection for a low back 
disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).  

5.  The May 1992 rating decision denying service connection 
for diabetes is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.160, 20.1103 (2006).  

6.  New and material evidence having not been received, the 
claim of entitlement to service connection for diabetes is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).  

7.  The August 1958 rating decision denying service 
connection for a heart disorder is final.  38 U.S.C. § 3305; 
Department of Veterans Affairs Regulation 1008 (effective 
January 1, 1958 to December 31, 1958); 38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.160, 20.1103 (2006).  

8.  New and material evidence having been received, the claim 
of entitlement to service connection for a heart disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

9.  A heart disorder was not incurred or aggravated in the 
veteran's active duty service; nor may one be so presumed.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

10.  The veteran's heart disorder is not proximately due to 
or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2003 and April 2005, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006).  Specifically, in each 
letter, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claims for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The April 2005 letter discussed the 
evidence needed to reopen claims and the veteran was 
instructed at that time to submit any evidence in his 
possession that pertained to his claims.  Although this 
notice was delivered after the initial denial of the claims, 
the AOJ subsequently readjudicated each based on all the 
evidence in January 2006, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claims and 
the late notice did not affect the essential fairness of the 
decision. 

Because the claims for service connection are denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure to notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claims, and all 
required medical opinions have been sought.  

Service Connection

The veteran seeks service connection for several 
disabilities.  In order to establish direct or primary 
service connection, three elements must be established.  
There must be medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. § 3.303 (2006); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

New and Material Evidence

The record reflects previous decisions on the veteran's 
claims by the RO.  Decisions of the RO which are not appealed 
are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2006).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim will be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  

For claims to reopen, such as this, received before August 
29, 2001, new and material evidence means evidence not 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2001).  

Cardiovascular Disease, Direct or Primary

Service connection for cardiovascular disease was last denied 
by the RO in August 1958.  By that decision, the RO denied 
service connection for a bundle branch block with no cardiac 
disease, and a psychogenic cardiovascular reaction with 
syncopal attacks.  The evidence of record at that time 
included service medical records and the report of an August 
1958 VA examination with diagnoses including bundle branch 
block with not cardiac disease; psychogenic cardiovascular 
reaction manifested by anxiety, dizziness, and syncopal 
attacks not found; and, syncopal attacks, undetermined 
etiology, history of.  The preponderance of the competent 
medical evidence at the time showed the veteran had an 
electrocardiogram finding of a right bundle branch block and 
concluded that this did not represent cardiovascular disease.  
It must be noted that service connection can only be granted 
for disabilities.  38 U.S.C.A. §§ 1110, 1131 (2002).  Service 
connection is not granted for all medical findings, 
conditions, or diagnoses, especially when there is a medical 
opinion that it does not represent a disability, as was the 
case with the veteran's bundle branch block.  Subsequent 
electrocardiogram studies, such as that in March 1968, 
continued to show the bundle branch block and continued to 
not find any disability.  

The veteran has asserted that the bundle branch block 
represents a disability.  However, he does not have the 
medical training and experience to diagnosis a bundle branch 
block as a disease or disability.  See 38 C.F.R. § 3.159(a) 
(2006); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) quoting Frye v. United States, 293 F.2d 1013, 1014 
(1923).  His repeated emphasis on the bundle branch block 
merely reflects and repeats his claim and does not present 
competent evidence of cardiovascular disease.  Thus, evidence 
of the continued bundle branch block is not new evidence to 
reopen the claim.  38 C.F.R. § 3.156.  

The August 1958 rating decision shows that the claim for 
service connection for a cardiovascular disability was denied 
because there was no competent medical evidence of a 
disability.  Competent evidence of a current disability is 
one of the critical elements required for service connection.  
Since the 1958 decision, the veteran has had diagnoses of 
cardiovascular disease by physicians.  These include: 
abnormal moderate left ventricular systolic dysfunction, 
diagnosed following procedures by VA in August 2002; angina 
pectoris on VA examination in August 2002; single vessel 
coronary artery disease, diagnosed on VA hospitalization in 
December 2003, coronary artery disease and hypertension 
diagnosed on VA examination in October 2005.  Since there was 
no diagnosis of cardiovascular disease at the time of the 
1958 decision, and there is now, the Board finds that VA has 
received evidence, not previously submitted to agency 
decision makers, that bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  These current cardiovascular 
diagnoses provide new and material evidence that reopens the 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

If the RO had not considered the reopened claim, the issue 
would be remanded to the RO for it to consider the claim on a 
de novo basis, considering all evidence of record, both old 
and new.  However, the January 2006 supplemental statement of 
the case shows that the RO found that new and material 
evidence had been submitted, reopened the claim, and 
considered it on a de novo basis.  It would not avail the 
veteran anything to repeat this process.  Thus, the Board 
proceeds with its review of the reopened claim, considering 
all evidence of record.  

Initially, the Board notes that cardiovascular disease, 
including hypertension, may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  However, in this case, there is no 
competent evidence of cardiovascular disease or hypertension 
during the year after the veteran completed his active 
service.  So, this presumption does not support the veteran's 
claim.  

The original service medical records seem to have been 
misplaced.  Nevertheless, the file contains copies of the 
records and these appear to be reasonably complete.  They do 
not reflect any cardiovascular disability during service.  
There is a report, which was prepared for a medical board, in 
September 1957, approximately 7 months before the veteran 
left active service.  It shows that the veteran was worked-up 
for his complaints of dizzy spells and syncopal episodes.  
Heart tones were present and of good quality.  No murmurs 
were heard.  The rhythm was regular.  The size was normal.  
The aortic second sound was greater than the pulmonic second 
sound.  The chest X-ray was normal.  The electrocardiogram 
showed a delayed right bundle conduction, which remained 
stable. The examiner expressed the opinion that it was not 
significant.  

Shortly after service, in August 1958, the veteran had a VA 
examination.  The veteran complained of syncopal episodes and 
dizziness.  The examiner reviewed the service medical records 
and the veteran's complaints.  There was no finding of 
cardiovascular abnormality and there was no cardiovascular 
diagnosis.  A electrocardiogram was read as probably within 
normal limits, but suggestive of an atypical bundle branch 
block pattern of no clinical significance.  

A March 1968 VA electrocardiogram showed an intraventricular 
conduction defect resembling an incomplete right bundle 
branch block.  

Cardiovascular examination was unremarkable when the veteran 
was examined in April 1974, while hospitalized for treatment 
of an allergy to Bufferin.  

When hospitalized in January 1977 for treatment of a hernia, 
the cardiovascular examination showed no jugular venous 
distention, a quiet precordium, point of maximum impulse in 
the fifth left intercostal space, in the midclavicular line, 
and normal S1 and S2.  There was an S4 with gallop, but no 
audible murmur, rub, or S3 gallop.  There was no 
cardiovascular diagnosis.  

VA electrocardiograms, in March 1977 and October 1978 showed 
no change.  

In July 1980, a private physician, F. M. B., M.D., reported 
that there was no evidence of coronary disease on stress 
testing.  

Private physician notes from September 1979 to August 1988 
reflect back complaints, without identifying any 
cardiovascular disease.  

The earliest competent medical evidence of cardiovascular 
disease is found in an October 1991 VA chest X-ray study, 
which revealed a normal cardiac silhouette and an elongated 
aorta.  The impression was an atherosclerotic aorta.  There 
were similar findings in March 1994 and the impression was 
minimal atherosclerosis, aorta.  Also in March 1994, there 
was a borderline electrocardiogram with sinus bradycardia.  
VA clinical notes show elevated diastolic blood pressures in 
December 1995, March 1996, April 1996, and subsequent 
readings within normal limits.  The October 1996 VA chest 
X-ray disclosed no abnormality of cardiac size, contour or 
position.  The aorta was elongated and tortuous.  The 
diagnosis was atherosclerosis, aorta.  

At his March 1995 RO hearing, the veteran testified that he 
was discharged with hypertension and a right bundle branch 
block.  

On VA heart examination, in December 1996, the veteran stated 
that heart disease was diagnosed at the time of his discharge 
from service in 1958, when a right bundle branch block was 
found.  He reported that he was on medication for 
hypertension.  There were blood pressure readings of 128/98 
and 150/100.  Examination disclosed the heart was not 
enlarged by palpation or percussion.  Sounds were normal, 
except for a tendency to muffling of the first sound over the 
mitral area.  The diagnoses were hypertensive 
arteriosclerotic heart disease, diabetes mellitus, and 
anxiety state by history.  It was noted that 
electrocardiograms showed the right bundle branch block.  A 
stress test was inconclusive.  The doctor felt it was likely 
that the veteran had coronary heart disease since he was a 
diabetic and had a history of hypertension.  It is 
significant in this report that although the doctor was aware 
of the veteran's assertion that heart disease began in 
service with a right bundle branch block, the doctor did not 
link his cardiovascular diagnosis to service.  Similarly, the 
doctor considered the veteran's psychiatric diagnosis but did 
not link the heart disorder to it.  Rather, the doctor 
indicated that diabetes and hypertension were indications for 
heart disease.  

During his August 1997 RO hearing, the veteran testified that 
his heart condition first appeared during service with a 
right bundle branch blockage.  He stated that he was 
currently on medication for his heart problems, including 
medication.  

At his November 2000 Board videoconference hearing, the 
veteran asserted that heart disease was first manifested 
during service in April 1957 with a right bundle branch block 
with cardiovascular disease.  

The veteran's heart was again examined by VA in August 2002.  
The claims file was reviewed, along with the Board remand.  
The veteran stated that he had been diagnosed with angina 
pectoris 7 years earlier, and that he had also been diagnosed 
with hypertensive atherosclerotic heart disease.  He was 
noted to have multiple risk factors including a history of 
hypertension, history of diabetes mellitus, history of 
hyperlipidemia, and family history of myocardial infarction, 
as well as his gender and age, 72.  The doctor noted that he 
could not find any evidence of coronary artery disease in the 
service medical records.  The veteran's wife had gone through 
the record line by line and the only thing she could find was 
a history of abnormality in the electrocardiogram, showing a 
right bundle conduction delay.  That was similar to a right 
bundle branch block.  It was noted that the military doctors 
commented that it was not significant and there were actually 
comments in the claims file stating the veteran did not have 
any cardiac abnormality.  The examiner commented that the 
right bundle branch block could be congenital.  (Service 
connection cannot be granted for congenital abnormalities.  
38 C.F.R. § 3.303(c), 4.9 (2006).)  The examiner expressed 
the opinion to the effect that the right bundle branch block 
was not likely to have an association with the veteran's 
angina and coronary artery disease.  Following examination, 
the assessment was angina pectoris.  The examiner repeated 
that he could not find any documentation of coronary artery 
disease in the records and claims file.  So, the examiner 
stated that he could not relate the current heart diagnosis 
to service without resort to speculation.  

In October 2005, the veteran was examined and the claims file 
was reviewed in detail.  Consideration of the veteran's 
history and current examination findings led to diagnoses 
including coronary artery disease, hypertension, orthostatic 
hypotension, and right bundle branch block.  The examiner 
expressed the opinion that coronary artery disease was the 
etiology of the veteran's heart disability, along with his 
diabetes mellitus and hypertension.  

There is a current cardiovascular diagnosis.  However, there 
is no competent medical opinion linking the current diagnosis 
to any disease or injury in service.  In fact, the evidence 
is to the contrary and indicates that the current 
cardiovascular diagnoses are not connected to the right 
bundle branch block or any other incident of service.  While 
the veteran may feel that there is a connection, he does not 
have the medical expertise to provide competent evidence of a 
connection.  The competent medical evidence provides a 
preponderance of evidence and it is against the claim.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

Secondary Service Connection 

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  

In part, the veteran has asserted that his cardiovascular 
disease is secondary to his service-connected psychiatric 
disability.  Here, again, the Board notes that the veteran 
does not have the medical training and experience to link one 
diagnosis to another or to competently determine the cause of 
a current diagnosis.  38 C.F.R. § 3.159; see also Espiritu.  
In January 2005, the Board remanded the case to get a 
competent medical opinion on this point.  

In October 2005, the veteran was examined and the claims file 
was reviewed in detail.  Consideration of the veteran's 
history and current examination findings led to diagnoses 
including coronary artery disease, hypertension, orthostatic 
hypotension, and right bundle branch block.  The examiner 
expressed the opinion that the heart disorder was less likely 
than not caused by or aggravated by the veteran's service-
connected psychiatric disorder.  The examiner explained that 
coronary artery disease was the etiology of the veteran's 
current heart disease, along with diabetes mellitus and 
hypertension.  

While the veteran may believe that his service-connected 
psychiatric disorder caused or contributed to his heart 
disability, that proposition is not supported by any 
competent medical evidence, despite the girth of the file.  
There is only one medical opinion which squarely addresses 
the question of secondary service connection and that opinion 
is against the claim.  Thus, again, the preponderance of 
evidence is against the claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

Hearing Loss

Service connection for a hearing loss was last previously 
denied by the RO in May 1992.  The evidence at that time 
included the service medical records showing otitis media, 
for which service connection has been granted.  

There was also the report of an August 1958 VA examination.  
Audiometric findings at that time showed pure tone 
thresholds, in decibels, (converted to International 
Standards Organization scores) were as follows:





HERTZ




125
250
500
1000
2000
4000
8000
RIGHT
20
20
15
10
25
10
10
LEFT
20
20
15
10
15
15
15

The examiner noted that both ear drums were slightly scarred 
and diagnosed residuals of otitis media with no hearing loss.  

VA audiometric findings in September 1968 showed pure tone 
thresholds, in decibels, were as follows:






HERTZ




125
250
500
1000
2000
4000
8000
RIGHT
30
35
35
40
40
45
50
LEFT
30
30
35
35
40
40
40

The diagnosis was defective hearing, conductive.  

On the authorized VA audiologic evaluation in July 1985, pure 
tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
20
10
20
25
10
17
LEFT
10
10
10
25
10
13

Hearing amplification was recommended.  

Based on the above information, the May 1992 rating decision 
denied service connection for a hearing loss secondary to 
otitis media.  The following evidence was received after the 
May 1992 decision.  

The April 1994 audiometric examination verified a continued 
hearing loss.  

In March 1995, the veteran testified at an RO hearing of 
using hearing aids and changing them because his ears became 
infected.  

At his August 1997 RO hearing, the veteran testified of 
serving for two years as a hot shellman in a gun mount.  He 
reported that he first noticed a hearing loss in service and 
was sent to a hospital for treatment.  He described treatment 
and told of recurring infections, which continued to 
interfere with his use of hearing aids.  

During his November 2000 Board videoconference hearing, the 
veteran testified of having otitis media for the first time 
in 1949.  He said that, in 1954, he could not hear at all for 
two weeks and was sent to a hospital for treatment.  He 
currently used ear drops and hearing aids.  

There is only one medical report which provides an opinion on 
the relationship of the service-connected otitis to the 
veteran's hearing loss.  The veteran was examined in July 
2002 and his claims file was reviewed.  The veteran's history 
included exposure to the noise of ships and their guns during 
service, as well as meat cutting machines.  Post service, he 
had noise exposure while working as a mechanic for 3 years, 
working as a meat cutter for 10 to 15 years, and a glass 
factory for two years.  The veteran reported using hearing 
protection.  He also had recreational exposure to gunfire 
while hunting.  

On the authorized VA audiologic evaluation in July 2002, pure 
tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
25
30
60
55
60
51
LEFT
25
15
40
50
60
41

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 92 percent in the left ear.  
The diagnosis was hearing within normal limits through 500 
hertz sloping to a severe high frequency sensorineural 
hearing loss at 8000 Hertz with good recognition ability in 
the right ear; and hearing within normal limits through 1500 
Hertz sloping to a severe sensorineural hearing loss at 8000 
Hertz with excellent word recognition ability in the left 
ear.  The examiner expressed the opinion that he could not 
rule out occupational and recreational noise exposure as a 
contributing factor to the veteran's hearing loss, in 
addition to his age.  Therefore, the examiner could not say 
that his hearing loss was more likely than not the result of 
his military noise exposure.  The examiner went on to express 
the opinion that the hearing loss was more likely the result 
of some other contributing factor.  During the examination, 
the veteran stated his belief that his hearing loss was due 
to chronic ear infections.  The test results that day were 
consistent with previous test results.  It was concluded that 
the veteran had a sensorineural hearing loss and that 
sensorineural hearing losses are not consistent with ear 
infections.  

Conclusion

Here, the Board finds that at the time of the May 1992 rating 
decision there was evidence of a current hearing loss, but 
there was no competent evidence to link it to service or to 
the service-connected otitis media.  There is still no 
competent evidence to link the hearing loss to service or a 
service-connected disability.  The July 2002 examination has 
not previously been submitted to agency decision makers and 
it bears directly and substantially upon the specific matter 
under consideration.  There was no previous opinion on a 
connection so it is neither cumulative nor redundant.  
However, it does not provide evidence to support the claim.  
The examiner expressed an opinion to the effect that the 
hearing loss was more likely the result of some other 
contributing factor, than noise exposure in service.  This 
opinion is against a connection to service or to a service-
connected disability.  As the only competent medical evidence 
on the connection question, it would provide a preponderance 
of evidence against the claim.  Thus, by itself or in 
connection with evidence previously assembled the July 2002 
examination report is NOT so significant that it must be 
considered in order to fairly decide the merits of the claim.  
It does not qualify as new and material evidence to reopen 
the claim, which remains denied.  38 C.F.R. § 3.156 (2001).  

Low Back Disability

In May 1992, the RO denied service connection for a low back 
injury and the veteran did not file a timely appeal.  The 
evidence of record at the time of the May 1992 RO decision 
included the service medical records and the report of the VA 
examinations of August 1958, September 1968, and October 
1971, none of which showed any back injury, chronic back 
disability, or even back complaints.  The reports of the 
April 1974 hospitalization for allergy and the January 1977 
hospitalization for a hernia reflect thorough examinations 
and laboratory studies, but there were no back complaints, 
findings, or diagnoses.  

In March 1980, the veteran sought VA treatment, claiming back 
problems since 1948 and admitting that he had a back injury 
at work 6 months earlier.  A private physician recommended 
fusion and he wanted a second opinion.  

An April 1980 VA orthopedic clinic note recounted that the 
veteran had been pushing cartons at work in September 1979, 
when he sustained an injury; and that he was receiving 
workman's compensation.  The veteran wanted a second opinion 
because surgery had been recommended.  The examiner found a 
slight decrease in flexion and slight back pain, with no 
nerve root pain or decrease in reflexes.  X-rays showed 
multiple congenital abnormalities.  The doctor expressed the 
opinion that he would not operate until more conservative 
treatment had been tried.  The doctor also noted that this 
was a compensation case, which was not eligible for 
treatment.  

Following the May 1992 RO decision, additional VA clinical 
records were received.  In the report of a psychological 
evaluation, the veteran gave a history of constant lower back 
pain which was precipitated by a work related injury.  He 
reported that he had lost his job after the injury and had 
been unable to work, which resulted in financial 
difficulties.  

At his March 1995 RO hearing, the veteran testified that he 
slipped coming off an aircraft and went to sick bay, for one 
week in 1948.  He noted that he continued on active duty 
until April 1958.  He reported that he currently had a 
backache all the time, even after surgery on a deteriorated 
L5 disc.  

At his August 1997 RO hearing, the veteran testified that he 
was injured while doing heavy lifting, loading ammunition in 
an aircraft and hospitalized for 10 days for a very severe 
back strain.  He said that he had back problems from then on, 
when walking or lifting.  He reported having back surgery in 
1982.  The doctor said that the veteran had old injuries 
which were there for years and that his back was an awful 
mess.  It was asserted that the condition was progressive in 
nature from the original injury.  It must be noted that a 
claimant's statements as to what a doctor said are not 
competent evidence.  Warren v. Brown, 6 Vet App 4 (1993).  VA 
requested the private physician records.  

Notes from E. J. M., M.D., begin in September 1979 and show 
that the veteran was pushing some cartons along a conveyor 
belt, when he felt a sudden jab of pain in his lower back and 
had difficulty moving thereafter.  X-rays disclosed spina 
bifida of S1 and early arthritis of the apophyseal joints at 
L4-5 and L5-S1.  It was stipulated that there were no 
previous injuries to the back.  The veteran was examined and 
the impression was an acute ligamentous sprain of the 
lumbosacral spine.  

Dr. E. J. M.'s notes show continued complaints of back pain, 
so a lumbar myelogram was done in November 1979.  The results 
were considered to be uneventful, with no sequelae and no 
abnormalities seen in the nerve roots.  It was the doctor's 
impression that since no occult pathology referable to the 
disk had been found, the veteran could return to work.  

Further X-rays, in December 1979, disclosed spina bifida of 
L5 with sacralization of the left transverse process of L5.  
Sacralization is the anomalous fusion of the fifth lumbar 
vertebra to the first segment of the sacrum, so that the 
sacrum consists of six segments.  Dorland's Illustrated 
Medical Dictionary, 1478 (28th ed., 1994).  There was also a 
spondylolysis defect on the left oblique at L5.  The 
spondylolysis was not noted on the original X-rays and, in 
the doctor's opinion, could account for mechanical 
instability.   Spondylolysis is a degeneration or deficient 
development of a portion of the vertebra.  Steadman's Medical 
Dictionary, 1678 (27th ed., 2000).  Service connection cannot 
be granted for congenital or developmental defects.  
38 C.F.R. §§ 3.303(c), 4.9 (2006).  The doctor went on to 
explain that the defect certainly preexisted the injury but 
would explain the presence of a mechanical low back sprain 
that persisted beyond the usual length of time.   

In notes dated in March 1980, W. F. G., M.D., reported that 
the veteran stated that he experienced a sudden pain in his 
low back while working in September 1979.  The veteran's 
treatment history was reviewed and it was noted that December 
1979 X-rays revealed spina bifida occulta of L5 with 
sacralization of the left transverse process at L5.  There 
was also a spondylolysis defect on the left oblique at L5.  
Examination resulted in an impression of spondylolysis with 
back strain as of September 1979.  

The notes of Dr. E. J. M. reflect continued back complaints 
through 1980.  In July 1980, the veteran sustained a new 
injury when his car was hit in the rear.  It was reiterated 
that he had a spondylolysis defect of L5, on the left, 
without spondylolisthesis, having been injured at work in 
September 1979.  Examination led to the impression that he 
had a muscular ligamentous sprain of his cervical and 
lumbosacral spine.  The lower back symptoms were considered 
to be an aggravation of a preexisting injury.  

In June 1981, the veteran had spinal fusion.  The doctor 
reported that he had originally injured his back at work in 
September 1979, with additional injury from a car accident in 
July 1980.  

The notes of P. A. P., M.D., show the veteran was seen in 
November 1981 for continued back symptoms.  He gave a history 
of being injured at work, in September 1979, while pushing 
cartons down a conveyor belt, he heard something snap in his 
lower back.  The records followed the veteran for continued 
back complaints, through August 1988, without providing 
additional information as to etiology.  

During his November 2000 Board videoconference hearing, the 
veteran reported injuring his back for the first time, during 
service in 1949, while lifting a hind quarter of beef.  He 
stated that he had back problems from then on.  He 
particularly had had pains in the upper and lower back, in 
1957, and went to the hospital for treatment.  

Pursuant to the March 2001 remand of this Board, the 
veteran's back was examined by VA in August 2002.  The claims 
file and Board remand were reviewed.  The veteran stated that 
he had a back condition in service.  The examiner did not 
find any verification in the service medical records.  He 
admitted to an industrial injury in 1979, which resulted in 
workman's compensation and surgery in 1980, with fusion of 
the L5-S1 vertebra.  He complained of low back pain on a 
daily basis.  Examination disclosed post-surgical scarring, 
limitations of lumbar spine motion, restriction of straight 
leg raising, and 1+ deep tendon reflexes.  The doctor 
expressed the opinion that the veteran was as likely as not 
to have a lumbar strain in service.  However, the doctor did 
not indicate the injury in service to be chronic.  Rather, he 
further expressed the opinion that the non-service-connected 
injury in 1979 was likely to be the etiology of the veteran's 
current low back condition.  

Conclusion

At the time of the May 1992 RO denial of service connection 
for a back disorder, there was evidence of injury in service, 
because a lay witness such as the veteran is considered 
competent to provide evidence of injury.  There was also 
competent medical evidence of a current back disability.  The 
record was lacking competent medical evidence to connect the 
current disability to service.  The record still lacks this 
evidence.  

The veteran's hearing testimony, to the effect that he 
injured his back in service and has had low back symptoms 
since then, is essentially cumulative and redundant of the 
claim denied by the RO in May 1992.  It is not new and 
material.  

At the time of the May 1992 RO decision, there was a medical 
report linking the veteran's back symptoms to the September 
1979 injury at work.  Since then, more medical records have 
been received, as well as the report of a VA examination with 
a medical opinion.  However, these are cumulative and 
redundant since they simply repeat, over and over, medical 
evidence linking the current back symptoms to the September 
1979 injury.  

At the time of the May 1992 RO decision, which denied service 
connection for a back condition, there was no competent 
medical evidence to link the current disability to injury in 
service.  There is still no competent medical evidence of a 
connection.  The evidence received since the May 1992 
decision is not new and material and does not serve to reopen 
the claim.  38 C.F.R. § 3.156 (2001).  

Diabetes Mellitus

Service connection for diabetes mellitus was first denied by 
the RO in August 1958.  The last previous denial was in May 
1992.  The veteran did not file a timely appeal.  

The veteran has asserted that there is evidence of sugar in 
his blood in 1958 and sugar in his urine in 1959.  The VA 
Form VB 8-2507, dated in July 1958, does say traces of sugar 
in blood, but it also says this is what the veteran alleges.  
This form is a summary of the veteran's 1958 claim, not 
medical evidence of sugar in his blood.  Moreover, blood 
normally carries some glucose, and these levels may be 
subject to acute raises associated with the amount consumed.  
The dictionary identifies glucose as the chief source of 
energy for living organisms.  Dorland's Illustrated Medical 
Dictionary, 703 (28th ed., 1994).  Similarly, the listing of 
sugar in urine on the October 1959 VA Form 9-4373 is simply a 
listing of the impairments the veteran was claiming at that 
time and not competent medical evidence that he had sugar in 
his urine or that he had diabetes at that time.  

The evidence of record at the time of the May 1992 decision 
included service medical records.  The report of an August 
1958 VA examination included laboratory testing with a normal 
blood glucose at 92 mg% and a urinalysis negative for sugar.  
The examiner found the endocrine system to be negative and 
the diagnoses included a medical opinion that diabetes was 
not found.  On the August 1963 VA examination, it was 
reported that there were no endocrine disorders.  Urinalysis 
was again negative for sugar.  The endocrine system was 
reported to be normal.  There were no complaints, findings or 
diagnoses of diabetes mellitus on VA examinations in August 
1963, September 1968, October 1971, February 1980, and 
October 1981; on hospitalizations for allergy in April 1974 
and hernia in January 1977; in VA clinical notes from 1979 to 
1985; or the July 1980 letter from private physician F. M. 
B., M.D.  

A VA clinical note, dated in October 1991, shows the veteran 
gave a history of Type II diabetes mellitus, in 1958.  There 
was a fasting blood sugar of 138 and the assessment included 
Type II diabetes mellitus.  

The veteran had a consultation in April 1992, giving a long 
history of borderline diabetes and current blurred vision.  
He was not on medication for it.  His father and other family 
members were reportedly diabetic.  

In May 1992, the RO denied service connection for diabetes 
noting that it was not shown in the service medical records 
or the post service VA examinations.  It was pointed out that 
diabetes was not manifested within the year after the veteran 
completed his active service.  Diabetes mellitus may be 
presumed to have been incurred during active military service 
if it is manifest to a degree of 10 percent within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  In this 
case, there is no competent medical evidence documenting 
diabetes mellitus during service or the year after the 
veteran completed his active service.  

Following the May 1992 RO decision, additional VA clinical 
records were obtained.  The veteran was seen at the VA 
endocrine clinic in July 1985.  Laboratory test results, 
including a fasting blood sugar of 121 were evaluated.  The 
clinician expressed the opinion that there was no sign of 
diabetes.  In September 1985, it was commented that the 
veteran's last glucose test was within normal limits.  When 
the veteran was seen at the mental health clinic in June 
1987, it was reported that he was a diabetic but on no 
medication.  This appears to simply be the mental health 
worker repeating the veteran's claims, rater than a diagnosis 
based on medical findings.  As such it is not persuasive.  
See LeShore v. Brown, 8 Vet App 406, 409 (1995).  In November 
1987, it was reported that the veteran's blood glucose was 
within normal limits.  Clinical notes of March 1994 include 
an impression of diabetes mellitus, type II.  

Conclusion

The 1991 diagnosis was over 32 years after the veteran left 
active service.  Such a long period of time is, itself, 
evidence against the claim.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  When the combined with the 1958 
and 1963 VA examination findings and diagnoses against the 
claim, the clear preponderance of evidence was against the 
claim at the time of the May 1992 RO decision.  

As noted above, there are three elements to service 
connection: evidence of a current disability, evidence of 
disease or injury during service, and evidence relating the 
current disability to the disease or injury during service.  
At the time of the RO decision in May 1992, there was a 
diagnosis of diabetes mellitus, but there was no evidence of 
a relevant disease or injury in service and no competent 
evidence to connect the current diagnosis to service.  Since 
May 1992, extensive VA clinical records have been added to 
the file, reflecting treatment for the current disability.  
However, there is no dispute as to the existence of a current 
disability.  That was established at the time of the 1992 
decision.  The subsequent evidence of a current disability is 
cumulative and redundant.  It does not qualify as new and 
material evidence.  There have been RO hearings in March 1995 
and August 1997, as well as a Board videoconference hearing 
in November 2000, in which the veteran reported dizziness and 
blackout spells during service.  This information is 
essentially the same as his earlier claims and is cumulative 
and redundant.  Of critical importance here is the absence of 
any competent evidence connecting the diabetes manifested 
long after service with the veteran's active service.  Such 
evidence was not present in May 1992 and remains missing.  
Without it there is no basis to reopen the claim for service 
connection for diabetes mellitus.  

	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence has not been received to reopen the 
previously denied claim of entitlement to service connection 
for hearing loss; the petition to reopen the claim is denied.  

New and material evidence has not been received to reopen the 
previously denied claim of entitlement to service connection 
for a low back disability; the petition to reopen the claim 
is denied.  

New and material evidence has not been received to reopen the 
previously denied claim of entitlement to service connection 
for a diabetes mellitus; the petition to reopen the claim is 
denied.  

New and material evidence having been received, the claim of 
entitlement to service connection for heart disease on a 
direct basis is reopened.  To that extent, the appeal is 
granted.  

Service connection for heart disease on a direct or 
presumptive basis is denied.  

Service connection for heart disease on a secondary basis is 
denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


